Name: Commission Implementing Regulation (EU) 2018/733 of 17 May 2018 amending for the 284th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: European construction;  international affairs;  civil law;  politics and public safety
 Date Published: nan

 18.5.2018 EN Official Journal of the European Union L 123/89 COMMISSION IMPLEMENTING REGULATION (EU) 2018/733 of 17 May 2018 amending for the 284th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 May 2018, the Sanctions Committee of the United Nations Security Council decided to amend four entries in the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Council Regulation (EC) No 881/2002 is amended as follows: (1) The identifying data for the following entries under the heading Natural persons are amended as follows: (a) Ruben Pestano Lavilla, Jr. (alias (a) Reuben Lavilla, (b) Sheik Omar, (c) Mile D Lavilla, (d) Reymund Lavilla, (e) Ramo Lavilla, (f) Mike de Lavilla, (g) Abdullah Muddaris, (h) Ali Omar, (i) Omar Lavilla, (j) Omar Labella, (k) So, (l) Eso, (m) Junjun). Title: Sheik. Address: 10th Avenue, Caloocan City, Philippines. Date of birth: 4.10.1972. Place of birth: Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines. Nationality: Filipino. Passport No: (a) MM611523 (Filipino passport, 2004); (b) EE947317 (Filipino passport 2000-2001); (c) P421967 (Filipino passport number (1995- 1997). Other information: (a) Associated with Khadafi Abubakar Janjalani and the International Islamic Relief Organisation, Philippines branch offices; (b) In detention in the Philippines as of May 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008. is replaced by the following: Ruben Pestano Lavilla, Jr. (alias (a) Reuben Lavilla, (b) Sheik Omar, (c) Mile D Lavilla, (d) Reymund Lavilla, (e) Ramo Lavilla, (f) Mike de Lavilla, (g) Abdullah Muddaris, (h) Ali Omar, (i) Omar Lavilla, (j) Omar Labella, (k) So, (l) Eso, (m) Junjun). Title: Sheik. Address: 10th Avenue, Caloocan City, Philippines. Date of birth: 4.10.1972. Place of birth: Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines. Nationality: Filipino. Passport No: (a) MM611523 (Filipino passport, 2004); (b) EE947317 (Filipino passport 2000-2001); (c) P421967 (Filipino passport number (1995- 1997). Other information: In detention in the Philippines as of May 2011. Date of designation referred to in Article 7d(2)(i): 4.6.2008 (b) Ibrahim Hassan Tali Al-Asiri (alias (a) Ibrahim Hassan Tali Asiri, (b) Ibrahim Hasan Talea Aseeri, (c) Ibrahim Hassan al-Asiri, (d) Ibrahim Hasan Tali Asiri, (e) Ibrahim Hassan Tali Assiri, (f) Ibrahim Hasan Tali'A 'Asiri, (g) Ibrahim Hasan Tali al-'Asiri, (h) Ibrahim al-'Asiri, (i) Ibrahim Hassan Al Asiri, (j) Abu Saleh, (k) Abosslah, (l) Abu-Salaah). Address: Yemen. Date of birth: (a) 19.4.1982, (b) 18.4.1982, (c) 24.6.1402 (Hijri Calendar). Place of birth: Riyadh, Saudi Arabia. Nationality: Saudi Arabian. Passport No: F654645 (Saudi Arabian passport number, issued on 30.4.2005, expired on 7.3.2010, issue date in Hijri Calendar 24.06.1426, expiry date in Hijri Calendar 21.03.1431). National identification No: 1028745097 (Saudi Arabian civil identification number). Other information: (a) Operative and principal bomb maker of Al-Qaida in the Arabian Peninsula; (b) Believed to be hiding in Yemen as at March 2011; (c) Wanted by Saudi Arabia; (d) Also associated with Nasir 'abdal-Karim 'Abdullah Al-Wahishi, Qasim Yahya Mahdi al-Rimi and Anwar Nasser Abdulla Al-Aulaqi. Date of designation referred to in Article 2a(4)(b): 24.3.2011. is replaced by the following: Ibrahim Hassan Tali Al-Asiri (alias (a) Ibrahim Hassan Tali Asiri, (b) Ibrahim Hasan Talea Aseeri, (c) Ibrahim Hassan al-Asiri, (d) Ibrahim Hasan Tali Asiri, (e) Ibrahim Hassan Tali Assiri, (f) Ibrahim Hasan Tali'A 'Asiri, (g) Ibrahim Hasan Tali al-'Asiri, (h) Ibrahim al-'Asiri, (i) Ibrahim Hassan Al Asiri, (j) Abu Saleh, (k) Abosslah, (l) Abu-Salaah). Address: Yemen. Date of birth: (a) 19.4.1982, (b) 18.4.1982, (c) 24.6.1402 (Hijri Calendar). Place of birth: Riyadh, Saudi Arabia. Nationality: Saudi Arabian. Passport No: F654645 (Saudi Arabian passport number, issued on 30.4.2005, expired on 7.3.2010, issue date in Hijri Calendar 24.06.1426, expiry date in Hijri Calendar 21.03.1431). National identification No: 1028745097 (Saudi Arabian civil identification number). Other information: Believed to be hiding in Yemen as at March 2011. Date of designation referred to in Article 7d(2)(i): 24.3.2011. (2) The identifying data for the following entries under the heading Legal persons, groups and entities are amended as follows: (a) Al-Haramain Islamic Foundation (alias (a) Vazir, (b) Vezir). Address: (a) 64 Poturmahala, Travnik, Bosnia and Herzegovina; (b) Sarajevo, Bosnia and Herzegovina. Other information: Employees and associates include Najib Ben Mohamed Ben Salem Al-Waz. Date of designation referred to in Article 2a (4) (b): 13.3.2002. is replaced by the following: Al-Haramain Islamic Foundation (alias (a) Vazir, (b) Vezir). Address: (a) 64 Poturmahala, Travnik, Bosnia and Herzegovina; (b) Sarajevo, Bosnia and Herzegovina. Date of designation referred to in Article 7d(2)(i): 13.3.2002. (b) Rajah Solaiman Movement (alias (a) Rajah Solaiman Islamic Movement, (b) Rajah Solaiman Revolutionary Movement). Address: (a) Barangay Mal-Ong, Anda, Pangasinan Province, Philippines; (b) Sitio Dueg, Barangay Maasin, San Clemente, Tarlac Province, Philippines; (c) Number 50, Purdue Street, Cubao, Quezon City, Philippines. Other information: (a) Founded and headed by Hilarion Del Rosario Santos III; (b) Associated with the Abu Sayyaf Group and Jemaah Islamiyah the International Islamic Relief Organisation, Philippines, branch offices and Khadafi Abubakar Janjalani. Date of designation referred to in Article 2a (4) (b): 4.6.2008. is replaced by the following: Rajah Solaiman Movement (alias (a) Rajah Solaiman Islamic Movement, (b) Rajah Solaiman Revolutionary Movement). Address: (a) Barangay Mal-Ong, Anda, Pangasinan Province, Philippines; (b) Sitio Dueg, Barangay Maasin, San Clemente, Tarlac Province, Philippines; (c) Number 50, Purdue Street, Cubao, Quezon City, Philippines. Other information: Founded and headed by Hilarion Del Rosario Santos III. Date of designation referred to in Article 7d(2)(i): 4.6.2008.